DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: there lies an issue with terminology consistency for the claimed terminology pertaining to the thermostatically controlled cartridge valve introduced in line 6. In line 9, the phrase “said thermostatic cartridge valve” is used, and in line 11, “said cartridge valve” is used. Because a cartridge valve has been described in three different ways, it makes it unclear whether this is the same cartridge valve or if there is another type of cartridge valve being referenced in each instance. The Examiner recommends using consistent terminology when referring back to the same element to avoid ambiguity.
Claim 2 is objected to because of the following informalities:  the claim should end in a period. Additionally, the phrase “at least spaced-apart three” should be rewritten as –at least three spaced-apart.”  Appropriate correction is required.
Claim 24 is objected to because of the following informalities: a comma and a space should come after the number “14” in line 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, an issue with antecedent basis occurs in claim 1 pertaining to outlets. In lines 10 – 11, “said outlets” is referenced, but it is unclear which outlets this is referring to since several outlets are previously introduced: an outlet for the at least one spray assembly, an outlet for the showerhead assembly, and at least two tempered water outlets. Clarification is requested. In lines 13, 14, and 15, “said tempered water outlets” is referenced; however, it is unclear how many of the “at least two tempered water outlets” is encompassed by “said tempered water outlets.” The Examiner suggests using “said at least two tempered water outlets”, “each of said tempered water outlets” or “at least some of said tempered water outlets” or something similar to overcome this issue. Another issue with antecedent basis occurs in claim 1 pertaining to the number of tempered water outlets required. In line 15, the phrase “the other of said tempered water outlets” is referenced, but it is unclear how many additional outlets fall under “the other” since “at least two” have been recited which encompasses scenarios having more than two. The Examiner suggests using “another of said at least two tempered water outlets” to overcome this issue. Lastly, an antecedent basis issue occurs in claim 1 pertaining to “the portion” in line 16. This feature has not previously been recited and thus lacks proper antecedent basis. Changing “the” to –a—would overcome this issue. Claims 2 – 13 will inherit these same issues since they depend from the rejected claim.
Claims 4 and 5 recite the limitation "the cantilevered structural support" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not reference “cantilever”, so it is unclear whether this is the same structural support recited in claim 1 or a different type of structural support since the scope is different. Clarification is required.
Regarding claim 6, In line 1, “said outlets” is referenced, but it is unclear which outlets this is referring to since several outlets are previously introduced: an outlet for the at least one spray assembly, an outlet for the showerhead assembly, and at least two tempered water outlets. Clarification is requested.
Regarding claim 10, in line 1, “said water outlets” is referenced but it is unclear which outlets this is referencing since claim 1 requires different outlets. Clarification is requested.
Regarding claim 14, in line 9 – 10 “the plane of the inlets” and “the plane of the outlets” lacks antecedent basis since the respective planes have not previously been introduced. In line 12, “said tempered water outlets” lacks antecedent basis because it is unclear how many/which tempered water outlets are encompassed since “at least two” tempered outlets have been previously recited. Clarification is requested. Claims 15 – 25 will inherit this same issue since they depend from the rejected claim. 
Regarding claim 15, in line 2, “the outlets” is referenced, but it is unclear which outlets this is referring to since several outlets are previously introduced: an outlet for the at least one spray assembly, an outlet for the showerhead assembly, and at least two tempered water outlets. Clarification is requested.
Regarding claim 18, in line 1, “said outlets” is referenced, but it is unclear which outlets this is referring to since several outlets are previously introduced: an outlet for the at least one 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 10,881,253. Although the claims at issue are not identical, they are not patentably distinct from each other because a combination of features recited in the pending application are similarly recited in the granted US Patent.
Claims 1 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 39 of U.S. Patent No. 10,213,058. Although the claims at issue are not identical, they are not patentably distinct from each other because a combination of features recited in the pending application are similarly recited in the granted US Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is directed to the state of the art of emergency eye wash systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754